DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 37-45, drawn to an engineered active cell wherein the engineered active cell is an engineered human retinal pigment epithelial (RPE) cell or a cell derived thereof and the engineered active cell comprising an exogenous nucleic acid encoding a polypeptide wherein the exogenous nucleic acid comprises one or more of the following nucleotide sequences: SEQ ID NOs: 1-7, 23, and 29-33, and conservatively substituted variants thereof.
Group II, claims 46-56, drawn to an implantable element comprising an engineered active cell that produces or releases a therapeutic agent where the engineered active cell is a RPE or a cell derived thereof, a cell obtained from a less differentiated cell, and one to four characteristics, and where the implantable element or an enclosing component thereof is modified with a compound of Formula (I).

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A:	a single and specific engineered active cell including:
(1) a single and specific cell, e.g., ARPE-19 cell (See claims 37 and 44);
(2) a single and specific exogeneous nucleic acid having a single and specific coding sequence for a single and specific polypeptide indicating ALL variables, if a promoter sequence operably linked to the coding sequence, and if a polyA signal sequence is operably linked to the coding sequence (See claims 37-43 and 45); AND
	Species B:	a single and specific implantable element including:
(1) a single and specific cell, e.g., RPE, ARPE-19  (See claims 46-47, and 55);
(2) a single and specific properties of the cell, e.g., option (i) or options (i) and (ii) (See claim 46);
(3) a single and specific compound of Formula (I) indicating ALL variables, and whether the compound is part of the implantable element or an enclosing component, and if an enclosing component, a single and specific enclosing component (See claims 46, 52-54; instant specification, pg. 3, last paragraph); AND
(4) a single and specific therapeutic agent (See instant specification, pg. 44 to pg. 48; pg. 50, last paragraph), and if a polypeptide encoded by an exogenous nucleic acid, a single and specific coding sequence for a single and specific polypeptide indicating ALL variables, if a promoter sequence operably linked to the coding sequence, and if a polyA signal sequence is operably linked to the coding sequence (See claims 47-51).
The Species lack unity of invention because each of the various exogenous nucleic acids include coding sequences having unique sequences, and therefore, are independent molecules as they fail to share a significant structural feature which provides for their function.
Applicant is required, in reply to this action, to elect a single species [Applicants are to elect Species A for Group I; and Species B for Group II] to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 37-56.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because the groups do not share the same or corresponding technical feature.  It is noted that Group I is requires an active cell of a RPE cell or a cell derived thereof where the cell comprises an exogenous nucleic acid encoding a polypeptide of SEQ ID NOs: 1-7 and 29-33, whereas Groups II requires an implantable element comprising an active cell that produces or releases a therapeutic agent (i.e., not limited to a polypeptide) and where the implantable element or an enclosing component is modified with a compound of Formula (I).  As such, although both groups require an active cell, the active cell of Group II is not limited to an RPE cell or a cell derived thereof.  Therefore, Groups I and II lack unity of invention. 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216. The examiner can normally be reached M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654